Citation Nr: 1128544	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-22 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus. 

2.  Entitlement to service connection for gout, to include as secondary to type II diabetes mellitus. 

3.  Entitlement to an initial evaluation in excess of 10 percent for periodic limb movement disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine.

6.  Entitlement to a rating in excess of 30 percent for migraine headaches.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for steatohepatitis, to include as secondary to multiple service-connected disabilities. 

9.  Entitlement to a rating in excess of 30 percent for right carpal tunnel syndrome. 

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating action by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, and January 2008, October 2008 and February 2010 rating actions by the RO in Indianapolis, Indiana.  The RO in Indianapolis, Indiana is currently the agency of original jurisdiction.

The issues of entitlement to service connection for GERD and steatohepatitis, entitlement to an increased rating for right carpal tunnel syndrome, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.
FINDINGS OF FACT

1.  There has been no demonstration by competent and credible medical evidence, or competent and credible lay evidence, that type II diabetes mellitus, which was first documented more than one year after the Veteran's active duty, is related to such service.

2.  The preponderance of the competent and credible evidence is against finding that the Veteran's gout is due to his military service.  

3.  The Veteran's claim for entitlement to service connection for gout as secondary to type II diabetes mellitus is not based on a service-connected disability.

4.  The Veteran's periodic limb movement disorder is mild and manifested by complaints of pain, decreased concentration, lack of stamina, weakness, and fatigue.

5.  The Veteran's degenerative disc disease of the lumbar spine is manifested by forward flexion greater than 60 degrees and the combined range of motion of his thoracolumbar spine is greater than 120 degrees, with no identified additional loss of motion attributable to pain, repetitive motion, weakness, fatigue, or other functional loss.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and neurological symptoms sufficient to warrant a separate rating have not been demonstrated.

6.  The Veteran's degenerative disc disease of the cervical spine is manifested by forward flexion greater than 30 degrees and the combined range of motion of his cervical spine is greater than 170 degrees with no additional loss of motion attributable to pain, repetitive motion, weakness, fatigue, or other functional loss.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and neurological symptoms sufficient to warrant a separate rating have not been demonstrated.

7.  The Veteran's migraine headaches are manifested by pain, nausea, fatigue, and sensitivity to light.  The headaches produce severe and prolonged prostrating attacks and resulted in severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  Gout was not incurred in or aggravated by military service, nor proximately due to, or aggravated by, a service-connected disability.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  The criteria for an initial evaluation in excess of 10 percent for periodic limb movement disorder have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8105, 8107 (2010).

4.  The criteria for an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

5.  The criteria for a disability rating in excess of 10 percent for the service-connected degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243 (2010).

6.  The schedular criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, with respect to the Veteran's periodic limb movement disorder and lumbar spine disability claims, as the January 2008 and October 2008 rating actions granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in those determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2009 and March 2010 statements of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue.

With respect to the Veteran's remaining claims, prior to the initial adjudication of these issues, VA issued VCAA notice letters in March 2006, April 2006, June 2009, August 2009 and November 2009.  These letters informed the Veteran of what evidence was required to substantiate his increased rating and service connection claims on a direct and secondary basis as well as informing him of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.

The August 2009 and November 2009 correspondence, in particular, notified the Veteran of the type of evidence that may reflect a worsening of his service-connected cervical spine and headache disabilities, including doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened. Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, private treatment records and multiple VA examination reports.  

The record reflects that VA requested the Social Security Administration (SSA) provide "all medical records, evidence and SSA decision documents, including the decision of the administrative law judge" in June 2010.  In response, the SSA indicated that there were no medical records on file.  Also, a handwritten note on the SSA's response indicates that the Veteran's records were requested in error as he was under 18 when he was receiving benefits from the SSA. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The Board observes that the Veteran has not been accorded a VA compensation and pension examination with regard to his diabetes mellitus and gout claims, and that medical opinions regarding the etiology of those claimed disabilities have not been obtained. However, for reasons explained immediately below, such examinations and medical opinions are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As will be discussed below, there is already medical evidence that the Veteran has been diagnosed with diabetes mellitus and gout.  The record is missing critical evidence of that an event, injury, or disease occurred in service, McLendon element (2), and the Veteran's claims are being denied on that basis.  The outcome of these issues thus hinge on matters other than those which are amenable to VA examination and medical opinion.  Specifically, resolutions of the claims of entitlement to service connection hinge directly or indirectly upon whether the Veteran suffered an in-service injury or disease.  

The Veteran has argued that he had elevated blood sugar levels during service which indicated that he was borderline diabetic and that he developed gout during service but that it was not diagnosed.  As discussed in greater detail below, the Veteran's service treatment records do not indicate that he had diabetes and gout in service.  Also, as discussed elsewhere in this decision, the Board finds Veteran's statements that he developed these disabilities during service to be not credible.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   

In the absence of evidence of in-service disease or injury, referral of this case for an opinion as to etiology would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's assertions regarding what occurred in service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant].  Accordingly, evidence establishing that an event, injury, or disease occurred in service has not been demonstrated and the second McLendon element has not been met.  As this element has not been met, VA's duty to provide a VA examination is not triggered. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations in December 2007, June 2008, September 2008, October 2009 and November 2009 in connection with his increased rating claims.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the June 2008, October 2009 or November 2009 VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  See Nieves-Rodriguez, 22 Vet. App. at 303 ("[T]he claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.").  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  
II.  Diabetes Mellitus

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

For certain chronic disorders, including diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In the present appeal, the Veteran has argued that he had elevated blood sugar levels during service but that "the Army doctors had [him] retested and eventually got the lab results to within normal limits."  See the June 2007 substantive appeal.  The Veteran also indicated that he was "told to keep an eye on [his] blood sugar" levels at the end of his military service.  Id. 

Upon review, the Board observes that the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of diabetes.  Contrary to his recent assertions, these records also do not suggest that the Veteran had series of abnormal blood sugar levels during service.  In this capacity, the Board observed that the Veteran was medically discharged from active duty service due to persistent chest pain and shortness of breath of uncertain etiology, sleep disorder with snoring and leg jerks with arousals, bilateral patellofemoral syndrome and plantar fasciitis.  See May 2004 Medical Evaluation Board Proceedings report.  The Veteran underwent extensive medical testing prior to his discharge for these disabilities including the requisite blood work for testing for diabetes.  These test results were reviewed by medical professionals who did not indicate that the Veteran had abnormal blood sugar levels and did not diagnose him with type II diabetes mellitus.  Thus, while the Veteran is competent to report on factual matters of which he has first-hand knowledge (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), his recollection of in-service events is inconsistent with credible service medical records showing the requisite testing for diabetes and which were prepared contemporaneous to the event.  As such, the Board finds that his description of in-service events unreliable, and therefore, not credible.  

To the extent the Veteran contends that he had elevated blood sugar or type II diabetes mellitus during service, any such statements do not constitute competent evidence and cannot be accepted by the Board.  To wit, elevated blood sugar levels and type II diabetes mellitus are not conditions capable of identification by a lay person.  C.f. Jandreau, supra.  While the Board acknowledges that the Veteran currently works as a health technician, the record does not describe the extent (if any) of his medical training or experience in diagnosing elevated blood sugar levels and diabetes.  The Veteran has also not alleged that his occupation as a health technician has provided him with the skills necessary to diagnose diabetes mellitus and the Board does not find otherwise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Again, his current assertion is contrary to testing performed contemporaneous to service so regardless of any training as a health technician, his contention is not factually accurate. 

In this case, the Board places far greater probative value on the pertinently negative contemporaneous service department records than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government. Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of what occurred during service.  The Veteran's statements are self-serving and are unsupported by his service records.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Accordingly, the Board finds the Veteran's statements to be lacking in credibility and probative value.

Based on the above, the Board concludes that the evidence is against the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  Although the evidence shows that the Veteran currently suffers from the disease, there is no credible evidence that he had diabetes during service.  The second Shedden element has not been met. 

In addition, the Board observes that the Veteran was first diagnosed with Type II diabetes mellitus in July 2006, after the one year presumptive period found in 38 C.F.R. § 3.309(a) had expired.  As a result, service connection may not be granted under a presumptive basis. 

In the absence of an in-service disease or injury, it follows that a competent and credible nexus is also lacking. Such is the case here.  The evidence of record does not contain a competent statement attempting to link the Veteran's type II diabetes mellitus to his military service.  While the Board has considered the Veteran's lay statements, as noted above, the record does not indicate that he has the necessary medical training or experience to comment on complex medical questions such as the etiology of his diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the record does not indicate, and the Veteran has not alleged, that as a health technician is competent to opine on the etiology of his diabetes mellitus.  

The Board observes that the Veteran has contended that he developed series of high blood sugar levels during service which continued until he was diagnosed with type II diabetes mellitus in July 2006.  As noted above, however, there is no credible indication that the Veteran had series of elevated blood sugar levels during service and diabetes mellitus was not diagnosed for nearly two years after he separated from service.  Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  In view of the foregoing, the Board finds that as there is no credible "notation" of the disease in service, the theory of continuity of symptomatology cannot be established.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.") (emphasis added) citing Savage v. Gober, 10 Vet. App. 488, 495-96); see also 38 C.F.R. § 3.303(b) (2010).  


In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for type II diabetes mellitus, as the second and third Shedden elements have not been met.  The benefit sought on appeal is accordingly denied.

III.  Gout

The Veteran has argued that he developed gout during service but that it was not diagnosed at that time.  He has also argued that his gout is secondary to his diabetes mellitus.  See an April 2009 report of contact. 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As discussed in detail above, the Board has determined that service connection for type II diabetes mellitus is not warranted.  Consequently, the second Wallin element has not been met, and the Veteran's secondary service connection theory of entitlement fails on this basis alone. 

With respect to the Veteran's direct service connection theory of entitlement, the Board notes that his service treatment records are negative for any treatment, complaints, or diagnosis of gout. As alluded to above, the Veteran has acknowledged that he was not diagnosed with gout during service.  See the June 2006 notice of disagreement.  Instead, he contends that because gout was diagnosed within two years after he separated from service, the disease must have been present and the lack of an in-service diagnosis is due to "the inability of [Army doctors] to run all the needed tests."  Id. This argument amounts to pure conjecture on his part. 

As discussed in the Board's type II diabetes mellitus analysis, the Veteran underwent extensive clinical testing prior to his medical discharge from service.  These reports did not diagnose the Veteran with gout and there are no other service treatment records which suggest that the Veteran had gout during his active duty service.  Moreover, while at one point he currently noted that he experienced "pain" in his legs and feet, he has not specifically alleged that he experienced symptoms of gout in service.  Indeed, service connection is in effect for disabilities of the legs and feet which complained of symptoms include pain.  Rather, the Veteran has acknowledged that the disease was diagnosed after service; his contention is that military testing failed to identify the disease entity during service.  The Board further notes that gout is not the type of disease capable of identification by a lay person and the Veteran has not shown that he has the medical training or experience necessary to make such a diagnosis.  See Jandreau & Espiritu, both supra.  While acknowledging the Veteran's employment as a health technician presumably such training is not limitless (i.e., capability of diagnosing everything from a rash to congestive heart failure), and here, expertise in gout is not shown.  Moreover, his assertion is simply not borne out by the extensive medical testing conducted contemporaneous to his service in connection with his complained of symptoms.  The Veteran underwent extensive testing in service to identify the sources of his several complaints.  Gout was not suspected or diagnosed at that time. 

Following his separation from service, the Veteran called a VA Community Based Outpatient Clinic in September 2005, complaining of pain in his left foot, that he had been told that his uric acid level was high, and that he has a family history of gout.  When he was seen in September 2005, the Veteran was diagnosed with gout of the left foot. 

Although the evidence of record indicates that the Veteran has been diagnosed with gout, there is no credible evidence that he had this disability during service.  In the absence of an in-service disease or injury, it follows that there can be no nexus between the claimed disability and service.  Such is the case here.  The evidence of record does not contain a competent statement attempting to link the Veteran's gout to his military service.  While the Board has considered the Veteran's lay statements, as noted above, the record does not indicate that he has the necessary medical training or experience to comment on complex medical questions such as the etiology of his gout.  The second and third Shedden elements have therefore not been met.

While not specifically argued by the Veteran or his representative, the Board notes that the record does not indicate that the Veteran had elevated uric acid levels during service which continued after his separation until he was diagnosed with gout in September 2005.  In view of the foregoing, the Board finds that continuity of symptomatology after service has not been demonstrated by competent medical or credible lay evidence.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for gout, as the second Wallin element and second and third Shedden elements have not been met. The benefit sought on appeal is accordingly denied.

IV. Periodic Limb Movement Disorder 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's periodic limb movement disorder is currently assigned a 10 percent rating under Diagnostic Codes 8199-8107.  The RO assigned Diagnostic Code 8199 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99".  38 C.F.R. § 4.20 (2010) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous]. The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.114, Diagnostic Code 8107, athetosis. 

Diagnostic Code 8107 instructs to rate as chorea.  The Board observes that chorea is defined as "the ceaseless occurrence of a wide variety of rapid, highly complex, jerky, dyskinetic movements that appear to be well coordinated but are performed involuntarily."  See Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), at page 357.  Under Diagnostic Code 8105 [Sydenham's chorea] a 10 percent rating is warranted for mild symptoms, a 30 percent rating for moderate symptoms, a 50 percent rating for moderately severe symptoms, a 80 percent rating for severe symptoms and a 100 percent rating for pronounced, progressive grave types.  

The Board observes that words such as "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, Diagnostic Code 8107 is deemed by the Board to be the most appropriate code, primarily because it describes how to rate symptoms of the Veteran's disability, namely involuntary leg movements.  The Veteran has argued that his disability is not specifically addressed in the rating criteria and that he should be rated under the diagnostic code for restless leg syndrome since he has been diagnosed with this disability.  See the April 2009 substantive appeal.  The Board observes, however, that restless leg syndrome is also not addressed in the ratings criteria. 

The Board observes that Diagnostic Code 8103 [tic, convulsive] could also be used to address the Veteran's periodic limb movement disorder.  Utilization of this code, however, would not be in his best interest as the evidence would have to demonstrate a severe disability in order to warrant an increased rating.  As noted above, the Veteran need only demonstrate a moderate disability under Diagnostic Code 8105 to warrant an increased rating.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8107 and by incorporation, 8105.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate.  

As alluded to above, the Veteran has also been diagnosed with restless leg syndrome.  The record does not separate the symptomatology attributable to his periodic limb disorder as opposed to restless leg disorder.  In fact, the record indicates that the two diagnoses have been used interchangeably.  See, e.g., the June 2008 VA examination report.  As the record does not draw any distinction between the Veteran's periodic limb movement disorder and restless leg disorder, and after resolving all reasonable doubt in favor of the Veteran, the Board will assume that any symptomatology attributed to his restless leg syndrome is also attributable to his periodic limb movement disorder. Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's service-connected periodic limb movement disorder is currently rated as 10 percent disabling.  In order to warrant an increased rating, the evidence must show a moderate disability.  [The Board observes in passing that 'moderate' is generally defined as 'of average or medium quality, amount, scope, range, etc.'  See Webster's New World Dictionary, Third College Edition (1988), 871.]

The Veteran was afforded a VA neurological examination in December 2007.  During this examination the Veteran reported that he "awakens throughout the night due to leg jerking" and that his legs ache during the day.   Following a review of the Veteran's medical records and a comprehensive physical examination, the VA examiner described the Veteran's periodic leg movements as "mild." 

When the Veteran appeared for a VA examination in June 2008, he reported that he continues to have restless leg syndrome and that his legs will move in the daytime.  The Veteran also stated that his legs ache and the VA examiner indicated that his disability results in pain, decreased concentration, lack of stamina, and weakness or fatigue.  The examiner specifically noted, however, that "the Veteran did not demonstrate any evidence of extra leg movement during the exam [and his periodic limb movement disorder] is mild."   

The Veteran has argued that his periodic limb disorder is severe.  See the February 2008 notice of disagreement.  He has stated that his disability was moderate to severe when he was in the military and the sleep studies conducted by VA were not accurate because he "never slept enough to show any type of leg movement."  Id.  Contrary to the Veteran's statements, the Board observes that the October 2005 sleep study conducted by VA (and referenced by the Veteran) documented that he demonstrated periodic leg movements.  These movements were described by the physician who conducted the study as "mild." 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

As noted above, while the Veteran has argued that his periodic limb movement disorder is severe, his disability has been described as mild by a VA physician in October 2005, the December 2007 VA examiner and the June 2008 VA examiner.  While the Board has no reason to doubt that the Veteran believes his disability to be severe, in this situation, the Board places greater weight of probative value on the statements from the medical professionals trained in evaluating periodic limb movement who have recorded the Veteran's complaints, reviewed his past medical history, and conducted clinical examinations rather than his own self assessment of his disability. Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data]. 

In short, the evidence of record repeatedly describes the Veteran's periodic limb movement disorder as mild.  In the absence of a moderate disability being demonstrated or approximated, the next higher 20 percent disability rating under Diagnostic Codes 8107 or 8105 is not for application.

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of extraschedular ratings in a common discussion below.

V.  The Spine Disabilities 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2010). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).

The rating criteria for the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because the Veteran filed his lumbar and cervical spine disability claims in April 2008 and July 2009, respectively, only the revised criteria are applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire spine;

50 percent rating - Unfavorable ankylosis of the entire thoracolumbar spine;

40 percent rating - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30 percent rating - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20 percent rating - Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected lumbosacral spine and cervical spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The Veteran has been diagnosed with degenerative disc disease of the lumbar and cervical spine.  See the September 2008 and November 2009 VA examination reports, respectively.  As such, the Board finds that Diagnostic Code 5242 [degenerative arthritis of the spine] is appropriate for both disabilities.  

An April 2008 MRI of the Veteran's lumbar spine revealed some signal loss in the intervertebral discs.  During a September 2008 VA examination, the Veteran reported experiencing some parsthesias in his right great toe.  The Board has therefore considered whether to rate the Veteran's cervical and lumbar spine disabilities under Diagnostic Code 5243, which provides different rating criteria for intervertebral disc syndrome.  The Board finds, however, that such diagnostic code is not favorable to the Veteran because he has not been prescribed bed rest based due to incapacitating episodes.  Accordingly, the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  

There has been identified no neurological pathology which is consistent with a separate neurological disability, such as bowel or bladder difficulties, paralysis of the sciatic nerve manifested by foot drop, limitation of the muscles of the knee, or limitation of flexion.  Specifically, the September 2008 and November 2009 VA examinations found that the Veteran had normal muscle strength and sensory functions. 

In short, there is no evidence of any other additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  The medical evidence does not indicate that the Veteran experiences any clinical bladder or bowel dysfunction.  Accordingly, a separate neurological rating is not warranted during any portion of the current appeal period.

	A.  The Lumbar Spine

The Veteran's degenerative disc disease of the lumbar spine is rated 10 percent disabling.  To obtain a higher rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or that the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

In a May 2008 VA physical therapy treatment note, the Veteran was described as having "full [active range of motion] and strength in the lumbar spine."  During a June 2008 VA examination, the Veteran's lumbar range of motion was described as "within normal limits."  Finally, the September 2008 VA examiner reported that the Veteran's lumbar flexion was 75 degrees (70 degrees with pain) and his combined range of motion of the thoracolumbar spine was 220 degrees.  These measurements exceed the limitation of motion required to warrant a higher disability rating.  

With respect to the requirement that the Veteran disability result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour, the Veteran denied having muscle spasms during the September 2008 and June 2008 VA examinations and an abnormal gait was not identified.  

The Board pauses to note that the Veteran has not exhibited ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  As the Veteran has remained able to move his lower back joint, by definition, his thoracolumbar spine is not immobile.  Therefore, ankylosis is not shown. Accordingly, the schedular criteria do not allow for the assignment of a higher rating.

The Board has considered whether the Veteran has additional functional loss due to pain, weakness, excess fatigability, incoordination and/or flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective clinical findings of record, however, do not reflect additional functional impairment such that a higher rating is warranted.  Specifically, the September 2008 VA examiner stated that while the Veteran manifests back pain following repetitive motion, there are no additional limitations after repetitive use of the joint. Upon examination in June 2008 range of motion testing did not result in any pain in the Veteran's lumbar spine.  Thus, at its worst, any flare-ups of pain would result in functional impairment commensurate with the currently assigned rating as demonstrated by a comparison of the findings in June with those in September.  

Thus, there is no basis on which to assign a higher level of disability based on 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Veteran's disability has not been shown to be manifested by greater than the criteria associated with the rating assigned under the designated diagnostic code during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

      B.  The Cervical Spine

The Veteran's degenerative disc disease of the cervical spine is rated 10 percent disabling.  To obtain a higher disability rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran would have to demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

During the November 2009 VA examination, the Veteran's cervical spine flexion was 45 degrees and his combined range of motion was 305 degrees. These measurements exceed the limitation of motion required to warrant a higher disability rating.  

With respect to the requirement that the Veteran disability result in muscle spasm or guarding severe enough to result in an abnormal gait, while the November 2009 VA examiner reported that the Veteran experiences spasms, it was noted that abnormal spinal curvatures such as scoliosis, reversed lordosis, or abnormal kyphosis were not present and his gait was normal.

The Board has considered whether the Veteran has additional functional loss due to pain, weakness, excess fatigability, incoordination and/or flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca.  The objective clinical findings of record, however, do not reflect additional functional impairment such that a higher rating is warranted.  Specifically, the November 2009 VA examiner stated that the Veteran did not experience pain during range of motion testing and indicated that the Veteran did not demonstrate any additional functional impairment after repetitive testing.  

Thus, there is no basis on which to assign a higher level of disability based on 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Further, in Hart, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that, when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

In this case the Veteran filed his increased rating claim on July 8, 2009.  The question to be answered by the Board, then, is whether any different rating should be assigned for any period from July 8, 2008 to the present.  

After a careful review of the record the Board can find no evidence to support a finding that the Veteran's cervical spine disability was more or less severe than contemplated by the currently assigned disability rating.  In fact, the record does not contain any evidence describing the Veteran's cervical spine range of motion between July 2008 and July 2009.  Accordingly, there is no basis for awarding the Veteran an increased schedular rating at any time during the period pertinent to this appeal.

VI.  Migraine Headaches

The Veteran's migraine headaches are currently rated 30 percent disabling under Diagnostic Code 8100 [migraines].  As noted above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts, supra.  In this case, Diagnostic Code 8100 [migraines] is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the diagnosed disability in the veteran's case (migraines).  The Veteran has not argued that the currently assigned diagnostic code is inappropriate.  Accordingly, the Veteran's disability will continue to be rated under Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrants a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999), in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The rating criteria also do not define "severe economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 required the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

In a March 2008 statement, the Veteran's employer indicated that he had not missed any time from work during the past 12 months due to a disability.  A statement from the Veteran's mother, received in April 2008, indicated that he was having difficulty concentrating due to his migraine headaches.  During the June 2008 VA examination, the Veteran reported that he experiences migraines two times a month which are productive of light sensitivity and fatigue.  

In his July 2009 claim, the Veteran indicated that his headache disability has increased in severity and now prevents him from getting out of bed at times.  He further indicated that these episodes are so severe that someone must drive him home [from work] and he will lie in bed until the headache has passed.  

In a statement received in September 2009, the Veteran complained of severe migraine headaches occurring one to two times per week which prevent him from getting out of bed.  The October 2009 VA examiner documented that the Veteran's migraines last between 2 to 6 hours.  Symptoms include pain, nausea and sensitivity to light and cause him to miss work or have to leave early. 

Based on the forgoing evidence, the Board finds that the Veteran's migraine headaches are "very frequently completely prostrating and prolonged" since they occur multiple times per week, typically last 2-6 hours and produce pain, nausea, and sensitivity to light resulting in the Veteran's inability to remain at work.  The Board further finds that the Veteran's migraine headaches are also "productive of severe economic inadaptability" based on the amount of time the Veteran would have to leave work due to his migraine headaches, between 52 and 104 days annually.  Cf. Pierce v. Principi, 18 Vet. App. 440 (2004).  Prior to July 2009, the Veteran indicated that he experiences headaches two times per month.  Even if the Board were to assume that the Veteran was incapable of working during each of these episodes, he would have been absent from work for only 12 - 24 days per year.  Such absences would not equate to severe economic inadaptability.  

As noted above, the Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart, supra.  In this case, the criteria for a 50 percent disability rating have been met or nearly approximated.  The benefit sought on appeal is granted to this extent.

VII.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.   However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected periodic limb movement disorder, cervical spine, lumbar spine or migraine headache disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities (leg movement, pain, recurrent migraine, etc) are specifically contemplated or addressed under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.  

Entitlement to service connection for gout, to include as secondary to type II diabetes mellitus is denied. 

Entitlement to an initial evaluation in excess of 10 percent for periodic limb movement disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for a cervical spine disability is denied.

Entitlement to an increased rating, 50 percent, for service-connected migraine headaches is granted is granted, subject to the provisions governing the award of monetary benefits.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for GERD and steatohepatitis as well as the issues of entitlement to an increased rating for right carpal tunnel syndrome and entitlement TDIU must be remanded for further development.  

I.  GERD

The Veteran was seen for a VA examination in May 2007 to determine if his GERD was related to his military service.  Specifically, the VA examiner was asked to provide an opinion on whether the Veteran's GERD is related to his documented in-service complaints of chest pain and shortness of breath.  After examining the Veteran and reviewing the claims folder, the VA examiner stated that the Veteran has mild GERD as there are no "erosions, ulcers, or gross inflammation of the distal esophagus."  It was further stated that "if GERD is causing his chest pain, then it is due to esophageal spasms related to GERD."  The examiner continued to state that he could not determine whether the Veteran's GERD was "the cause of all of his chest pain" without resorting to speculation.  

The Board observes that the phrasing of the May 2007 VA examiner's opinion indicates that it is based on speculation.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which are speculative, general or inconclusive in nature cannot support a claim].  Furthermore, the VA examiner's statement that he could not determine whether the Veteran's GERD is related to his military service without resorting to speculation is troubling because the examination report is unclear as to whether the relationship cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

In addressing the adequacy of the examination report at issue in Jones, the Court stated that it could not "discern whether the examiner's conclusion that he cannot assess the etiology of the [Veteran's] condition 'without resort to mere speculation' signals that he needs additional information or that he has exhausted the limits of current medical knowledge as to what may be causing the" Veteran's disability.  Id at 392-93.  Such is the case here. 

Accordingly, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern the relationship, if any, between the Veteran's GERD and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

II.  Steatohepatitis

The Veteran has been diagnosed with steatohepatitis and multiple treatment records suggest that the Veteran has non alcoholic steatohepatitis (NASH).  See VA treatment records from August 2005 and May 2009 VA. The Board observes that steatohepatitis is defined as a "fatty liver in alcoholics."  See Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), at page 1757.  NASH is defined as "an inflammatory disease of the liver of uncertain pathogenesis and histologically resembling alcoholic hepatitis, but occurring in nonalcoholic patients."  Id.

The Veteran argued that he developed NASH because he cannot exercise due to his service-connected sleep "apnea and knee problems."  See a March 2006 statement.  Similarly, the Veteran has also argued that the medication he takes for knee and back pain have affected his liver and that these medications, together with his inability to exercise due to his service-connected back, knee and foot disabilities, have caused him to develop a fatty liver. See a July 2009 statement. 

As noted above, the Veteran is service-connected for cervical and lumbar spine disabilities.  Service connection has also been granted for bilateral knee disabilities and a left ankle disability and bilateral plantar fasciitis.  Under these circumstances, the Board believes that a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

III.  Right Carpal Tunnel Syndrome

The Veteran's last VA examination to evaluate his service-connected right carpal tunnel syndrome was conducted in October 2009.  In April 2010, the Veteran argued that his condition was "getting worse day by day" and that he now experiences numbness and sharp pain in his hand several times a day.  He specified that he has been experiencing "more episodes of [his hand] going numb and painful pins and needles."  Since the Veteran has alleged that his disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

IV.  TDIU

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's GERD, steatohepatitis and right carpal tunnel syndrome claims.  In other words, a grant of service connection for GERD or steatohepatitis or a grant of an increased rating of right carpal tunnel syndrome may impact the Veteran's TDIU claim.  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any GERD that he may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any GERD diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty, to include, the Veteran's in-service complaints of chest pain (i.e., is any portion of the in-service complaints of chest pain attributable to GERD).  Complete rationale for all opinions expressed should be provided.  

If the examiner indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate why this is so.  

2.  Afford the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his diagnosed steatohepatitis.  The Veteran's claims folders, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any steatohepatitis diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by his service-connected disabilities, including the medication taken therefore or an inability to exercise due to these disabilities.  If the Veteran is found to have steatohepatitis that is aggravated by the above-listed service-connected disabilities, the examiner should quantify the approximate degree of aggravation.  Complete rationale for all opinions expressed should be provided.  

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right carpal tunnel syndrome. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected right carpal tunnel syndrome

The examiner should report all signs and symptoms necessary for rating the Veteran's right carpal tunnel syndrome under the rating criteria. In particular, the examiner should indicate whether the Veteran has mild, moderate, or severe impairment.  Complete rationale for all opinions expressed should be provided.  

4.  Following completion of the above, readjudicate the issues of entitlement to service connection for GERD and steatohepatitis as secondary to multiple service-connected disabilities, entitlement to an increased rating for right carpal tunnel syndrome, and entitlement to TDIU.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


